KUNKLE, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Apperson Bros, delivered an automobile to Taylor-McQuigg Co. and the latter company mortgaged the car to the Franklin Bond & Investment Co. as security for a loan. Apper-son Bros, contended that the car was delivered to Taylor-McQuigg Co. as bailee. The trial court found that it was a conditional sale and not a bailment, and that the Investment Co. made the loan to the Taylor-McQuigg Co. in the belief that the latter owned the car. In affirming the judgment, the Court of Appeals held:
1. The question of the ownership of the automobile was a question of fact which was *777submitted* to the lower court without the intervention of a jury, and the finding of the trial court is therefore entitled to the same consideration as would the verdict of a jury if the case had been submitted to one.
Attorneys — H. A. Clark, for Apperson Bros. Auto. Co.; C. S. Druggan,, for Herminger et al; all of Columbus.
•2. “Under the state of the record we are also of opinion that this case is governed by Sec. 8568 GC., and that the failure of plaintiffs ip error to file for record its contract of conditional sale for the automobile in question, renders the same invalid as against the mortgage given to the Franklin Bond & Investment Co.in good faith and without notice of the agreement between the Taylor-McQuigg Motor Co. and the Apperson Bros. Automobile Co.”